DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The following documents from the Information Disclosure Statements were not considered because neither full translations nor concise explanations of relevance in English were provided: 
FR 3029944
In order for a non-English document to be considered, a concise explanation of relevance must be given unless a full translation is provided. See 37 CFR 1.98(a)(3) and MPEP § 609.04(a)(III).	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 5 is not in the drawings, though mentioned in the specification on page 19, line 16 as a “lighting device” and as a reference number in claim 1; and,
Elements 31 and 32 are not in Fig. 3; however, the specification refers to plates 31 and 32 on page 22, line 16.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1 contains element 10; however, there is no element 10 in the specification; and,
Fig. 4 contains element 955; however, there is no element 955 in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 16, line 16 “but also removable” should read “but also can be removable”;
Page 19, line 17 refers to textile 100, but page 19, line 10 refers to panel 100;
Page 20, lines 7-8 refers to fabric 100, but page 19, line 10 refers to panel 100;
Page 20, line 26 states that spacer 52 faces the opening 421, when it should face the opening 422;
Page 20, line 27 states that the spacer 53 is on the lower part of plate 42, when it is shown on the upper part of plate 42, according to Fig. 1; and,
Page 20, line 28 states that the spacer 53 faces the opening 422, when it should face opening 421, according to Fig. 1.


The use of the term “Trevira®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “photobioreactor” in the preamble. Examiner suggests using the phrase “a photobioreactor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “stiff” is a relative term that renders the claim indefinite. The term “stiff” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of “stiffness”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 5 and 10, it is unclear as to whether the feature introduced by phrase “advantageously” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, the metes and bounds of the claim are not clearly set forth. See MPEP § 2173.02(II).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 depends on claim 7. In claim 7, between 70% and 90% of the total light diffuses from one side of the panel and between 10% and 30% of total light diffuses from the other side of the panel. However in claim 8, 50% of the total light diffuses from each side of the panel, which is not within either the range of 70% to 90% or the range of 10% to 30% of the total light.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Göbel (US 2017/0198244). Both references’ WIPO applications are cited in the Information Disclosure Statement.
Regarding claim 1, Vellinga discloses a panel (abstract, “joined pairs of double glass plates”) for a photobioreactor (paragraph [0009]) comprising at least two plates (paragraph [0009], “double glass plates”) assembled to each other (paragraph [0008] “joining pairs of double glass plates”), at least one of which is transparent (paragraph [0011] “ultra-clear”).
Regarding the limitation “at least two openings allowing the passage of fluid from a first surface to a second surface of the panel”, absent unexpected results, changes in shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B). Given that the photobioreactor of Vellinga already supports passage of fluid from a first surface to a second surface of the panel (Fig. 1, elements 9) through an opening in between the two flat sides of the 
Vellinga does not disclose a lighting device, characterized in that the lighting device is a textile incorporating at least one optical fiber able to diffuse light through at least one transparent plate.
Göbel discloses a lighting device (abstract, “mat”), characterized in that the lighting device (abstract, “mat”) is a textile (paragraph [0025], “consisting of various fibres”) incorporating at least one optical fiber (title, “optical fibres”) able to diffuse light (abstract, “decouple light”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Vellinga with the lighting device of Göbel in order to allow light to enter and be redistributed in the photobioreactor through fiber optics to better illuminate the reactor for photosynthesis.
Regarding the limitation “and between which a lighting device is inserted” it would have been obvious to one skilled in the art before the effective filing date to modify the panel of Vellinga with the insertion of the lighting device of Göbel in order to redistribute light to the photobioreactor.
Regarding the limitation “able to diffuse light through at least one transparent plate”, it would have been obvious to place the transparent plate of Vellinga close enough to the lighting device of Göbel in order to diffuse light through the transparent plate in order to provide light to the photobioreactor for photosynthesis to occur.
Regarding claim 2, Göbel discloses that the textile (paragraph [0025], “consisting of various fibres”) is a single-layer fabric (Fig. 2).
Regarding claim 4, Göbel discloses that the textile (paragraph [0025], “consisting of various fibres”) is a single-layer fabric (Fig. 2).
Göbel does not discloses that the textile is a complex of two identical, superimposed fabrics; however, regarding the limitation “a complex of two identical, superimposed fabrics” absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 6, Vellinga discloses a panel (abstract, “joined pairs of double glass plates”), and Göbel discloses that the textile (paragraph [0025], “consisting of various fibres”) diffuses light from each side (Fig. 2, elements 21).

Regarding claim 8, Vellinga discloses a panel (abstract, “joined pairs of double glass plates”), and Göbel discloses that the textile (paragraph [0025], “consisting of various fibres”) diffuses light from each side of said panel (see claim 6 rejection, above).
Regarding the limitation that the “textile diffuses 50% of the total light from each side of said panel”, it is implicit that when the same sidings and the same fabric with the opposite orientation for each opposite-facing sidings are used, they would equally share the amount of light emitted. The textile would diffuse 50% of the total light from each side of said panel.
	Regarding claim 10, Vellinga discloses that the plates are made of a material chosen among glass (paragraph [0020]).
	Göbel discloses polymethylmethacrylate (paragraph [0058]).
	Regarding claim 11, Vellinga discloses that the plates are identical (paragraph [0020] “double glass plates” or Fig. 3).
	Vellinga does not disclose that the plates have two openings each.
	Regarding the limitation “that the plates have two openings each”, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the plate of Vellinga with two holes in order to exchange fluid laterally. In addition, absent unexpected results, changes in the shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
claim 12, Vellinga discloses a chassis (paragraph [0022], “steel rack”) on which the two plates (paragraph [0020]) are secured (annotated Fig. 5, below).
	Göbel discloses the lighting device (abstract, “mat”).
	Regarding the limitation, “a chassis on which the two plates are secured and between which the lighting device is inserted”, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the plates and chassis of Vellinga with the lighting device of Göbel in order to light the photobioreactor for photosynthesis.
	Regarding claim 13, Vellinga discloses a chassis (paragraph [0022], “steel rack”) that has two openings (paragraph [0037], “the space over the glass modules and under is open” or annotated Fig. 5, below).
	Regarding claim 14, Vellinga discloses that the two openings (paragraph [0037], “the space over the glass modules and under is open” or Fig. 5, below) are defined between respectively: the upper edge of the plates (annotated Fig. 5, below) and the upper part of the chassis (annotated Fig. 5, below); the lower edge of the plates (annotated Fig. 5, below, and paragraph [0037]) and the lower part of the chassis (annotated Fig. 5, below, and paragraph [0037]).

    PNG
    media_image1.png
    649
    701
    media_image1.png
    Greyscale

Vellinga, annotated Fig. 5

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Göbel (US 2017/0198244), as applied to claims 1-2, 4, 6, 8, 10-14 above, further in view of Bickham (WO 2010/011299).
Regarding claim 3, Göbel discloses that the textile (paragraph [0025], “consisting of various fibres”) is a single-layer fabric (Fig. 2).
Regarding the limitation “folded on itself”, Göbel discloses that the fibres can be very bendable and be curved, for example, with radii of curvature of less than 10 mm (paragraph [0058]). It would have been obvious to one skilled in the art before the effective filing date to modify the textile of Göbel with a fold in order to strengthen the light intensity of the mat in comparison to a single-layer mat that is not folded.
Regarding the limitation “within which all the optical fibers are arranged on the opposite facing surfaces after folding”, it would have been obvious to have the optical fibers arranged on opposite facing surfaces after folding because the geometry of a single plane-like object would .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Göbel (US 2017/0198244), as applied to claims 1-2, 4, 6, 8, 10-14 above, further in view of Lee (US 7,618,813) and Cao (CN 104711163).
Regarding claim 5, Vellinga discloses a polypropylene material (paragraph [0022]). Göbel discloses the two fabrics (see claim 4 rejection, above) and a transparent polymer such as PMMA (polymethyl methacrylate) (paragraph [0058]).
Vellinga in view of Göbel does not disclose that the two fabrics are separated from each other by a stiff spacing element made of transparent polymer, which is advantageously chosen from the group comprising polymethylmethacrylate (PMMA), polyurethane (PU), polycarbonate (PC), polyvinyl carbonate (PVC), polypropylene (PP) and cellulose acetate.
Lee discloses a spacing element made of transparent material (paragraph [0011], “transparent partition”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the fabric of Vellinga in view of Göbel with the spacing element of Lee in order to have a mechanical support that is transparent, which would 
Lee does not disclose the material of a stiff element. 
Cao discloses a polycarbonate plate (paragraph [0016]), which meets the claimed limitation of a “stiff element”.
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the material of Vellinga in view of Göbel and Lee with the polycarbonate plate of Cao in order to have a rigid, light-transmitting support for the photobioreactor (Cao, paragraphs [0015]-[0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Göbel (US 2017/0198244), as applied to claims 1-2, 4, 6, 8, 10-14 above, further in view of Larena (“Effect of surface roughness on the optical properties of multilayer polymer films”).
Regarding claim 7, Vellinga discloses a panel (abstract, “joined pairs of double glass plates”) and Göbel discloses a textile (paragraph [0025], “consisting of various fibres”) that diffuses between 70% and 90% of the total light, and between 10 and 30% (paragraph [0062]).
Regarding the limitations “diffuses between 70% and 90% of the total light from one side of said panel” and “between 10% and 30% from the other side of said panel” it would have been obvious to one skilled in the art before the effective filing date to modify the textile in order to emit 10 to 30% on one side of the textile and 70 to 90% on the other side of the textile. This difference in light on either side of the panel would affect photosynthesis that occurs on either side of the panel, in turn, affecting growth rate and production of biomass.
arguendo, that Göbel does not disclose these two limitations, Larena discloses a surface modification (Larena, abstract, “surface roughness”) that can transmit different amounts of total light from a polymer (Larena, Table 1 and Fig. 1A). 
In the analogous art of surface modified polymers and light refraction, it would have been obvious to one skilled in the art before the effective filing date to modify one side of the polymer fiber optic textile of Göbel with the surface modification of Larena in order to transmit different amounts of light on one side of the textile than on the other side of the textile. This difference in light on either side of the panel would affect photosynthesis that occurs on either side of the panel, in turn affecting growth rate and production of biomass.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vellinga (WO 2014/148903) in view of Göbel (US 2017/0198244), as applied to claims 1-2, 4, 6, 8, 10-14 above, further in view of Cornet (US 2014/0017778).
Regarding claim 9, Göbel discloses the optical fibers (paragraph [0025], “consisting of various fibres”), and at least one light source (paragraph [0084]).
Göbel does not disclose that the optical fibers are grouped at one end thereof into at least one bundle of optical fibers which emerge in one ring, where said bundle is lit by at least one light source.
Cornet discloses that the optical fibers are grouped at one end thereof into at least one bundle of optical fibers which emerge in one ring (Fig. 8), where said bundle is lit by at least one light source (paragraph [0106], “concentrated beam”).
In the analogous art of solar photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the fiber optic fabric of Göbel with the ring-

Relevant Prior Art
Legendre (WO 2013/011240) – a device for culturing microalgae as part of a building, optionally using a fiber optic fabric or network.
Xue. “A novel photobioreactor structure using optical fibers as inner light source to fulfill flashing light effects of microalgae”. March 31, 2013.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799